UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GREGORY A. WASHINGTON,
                    Plaintiff,
                                                                  19-CV-601 (JPO)
                      -v-
                                                                       ORDER
 THE CITY OF NEW YORK et al.,
                      Defendant.


J. PAUL OETKEN, District Judge:

        Per the Process Receipt and Return of Service at Docket Number 24, the U.S. Marshals

Service was unable to serve Defendant Edward Delrio at the address provided by the Attorney

General because that office of the New York State Division of Parole does not accept legal

service. (See Dkt. No. 24.) The Attorney General is accordingly directed to provide an address

where Delrio may be served within seven (7) days of this order.

        Plaintiff’s time to serve Defendant Edward Delrio is extended to thirty (30) days from the

date of this order.

        Defendants Bubb and Fortune shall answer or otherwise respond to the Complaint on or

before April 20, 2020.

        The Clerk of Court is directed to close the motion at Docket Number 26.

        SO ORDERED.

Dated: March 9, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS
